Citation Nr: 1526663	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  11-09 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

2. Entitlement to service connection for a skin disorder.



REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.

This case comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In April 2014, the Board remanded both claims to the agency of original jurisdiction (AOJ) for additional development.  With respect to the claim for entitlement to service connection for a skin disorder, the AOJ complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's skin disorder is not related to any disease or injury in service, including his presumed exposure to herbicides.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2014)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim for service connection.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  Id. at 486.

The claimant in this case has substantiated his status as a veteran.  In a letter dated November 2008, the AOJ notified him of all the other elements necessary to establish his claim for service connection, including the disability rating and effective date elements.

The VCAA also requires VA to make reasonable efforts to obtain evidence necessary to establish the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the AOJ obtained the Veteran's service treatment records and his records of post-service treatment from VA medical centers.  The AOJ also obtained the post-service treatment records of several private medical providers which were identified by the Veteran in his written statements.  In a statement he filed in April 2011, he wrote that, "I went to dermatologist[s] too numerous to mention through the years for treatment in Iowa, Michigan, and Tennessee."  VA obtained some relatively recent dermatology treatment notes from VA medical centers, but the record does not include treatment records from dermatologists in Iowa or Michigan.  Partly to give the Veteran a fair opportunity to obtain and submit these records, the Board remanded the skin condition claim.  Pursuant to the Board's remand instructions, the AOJ sent the Veteran a letter in April 2014, requesting that he identify any dermatologists who have treated his skin condition since his separation from service in 1967.  The Veteran did not respond to this letter.

Finally, and also pursuant to the Board's remand instructions, the AOJ arranged for a physician to conduct a skin examination of the Veteran in July 2014.  The examiner recorded his findings in a report, which he provided to the AOJ.  Having taken these steps, the Board finds that VA has made reasonable efforts to obtain evidence necessary to establish the Veteran's skin disorder claim and that it is now appropriate to consider that claim on its merits.

Analysis

Before the Veteran can establish the right to compensation for a disability, the evidence must show that his disability is "service-connected", i.e., that a connection exists between a current disability and a disease, injury or event which occurred during his military service.  See Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009).  Depending on the facts of the individual case, service connection may be proven directly "by affirmatively showing inception or aggravation during service or through the application of statutory presumptions . . ." 38 C.F.R. § 3.303(a), or by applying certain statutory and regulatory presumptions.  See, e.g., 38 C.F.R. §§ 3.307, 3.309.

Deciding the Veteran's skin disorder claim requires that the Board consider a set of presumptions which connect service in Vietnam to herbicide exposure, and connect herbicide exposure to certain diseases.  The law presumes that any Veteran who served in Vietnam between January 9, 1962 and May 7, 1975 was exposed to tactical herbicides.  See 38 U.S.C.A. § 1116(f) (West 2014).  Certain diseases and disorders listed at 38 C.F.R. § 3.309(e) are presumed to be the result of herbicide exposure.  Thus, if a Vietnam Veteran, as defined in 38 C.F.R. § 3.307(a)(6)(iii), currently has certain disabilities listed in 38 C.F.R. § 3.309(e), the law will presume that the disability is connected to service. 

38 C.F.R. § 3.309(e) includes the skin disorders porphyria cutanea tarda, chloracne, and other acneform diseases consistent with chloracne.  In his written statements to VA, the Veteran reported intermittent rashes since separation from service.  But at the time of the initial denial of his skin disorder claim, the record in his case did not include any medical records showing treatment for rashes.  Accordingly, in April 2014, the Board remanded the skin disorder claim to give the Veteran the opportunity to submit the treatment records of his private dermatologists and for the AOJ to arrange for a VA examination of the Veteran's skin.  

Again, the Veteran did not respond to the AOJ's request that he identify the dermatologists who treated him for rashes.  He did, however, report for the requested skin examination in July 2014.  The examining physician reviewed the claims file and diagnosed the Veteran with a surgical scar on the left side of his face.  According to the examination report, the scar was the result of surgical excision of a basal cell carcinoma in 2010.  Other than the surgical scar, the examiner's report indicated that the Veteran had no residual conditions or complications from his skin condition or its treatment.  

The July 2014 examiner was asked to provide a written opinion on whether the Veteran's skin disorder was causally related to any disease or injury in service.  According to the examiner, it is less likely than not that the Veteran's basal cell carcinoma was the result of military service, including the Veteran's presumed exposure to Agent Orange.  In the examiner's opinion, the most likely cause of the skin condition was the Veteran's lifelong exposure to the sun.  The examination report cited statistical studies indicating that sun exposure is the most important environmental cause of basal cell carcinoma.  The report further indicates that the Veteran had no other skin condition.  According to the examiner, "The [Veteran] has not been diagnosed with acne, chloracne, or porphyria cutanea tarda or any other acneform disease consistent with chloracne.  The [Veteran] denies ever having these conditions."

The Board has also reviewed the other pertinent evidence, including service treatment records, post-service dermatology records, and the Veteran's own written statements.  The service treatment records do not mention a skin disorder.  The Veteran's entrance examination report indicates that, when he joined the Air Force, his skin was normal.  His skin was also normal according to similar examination reports dated October 1965 and February 1967.  Shortly before his separation from service, the Veteran completed a report of medical history in which he indicated that he did not have, and had never had, any skin diseases.  

Post-service dermatology records begin many years after service.  They document the diagnosis, treatment, and eventual excision of the basal cell carcinoma described in the July 2014 VA examination report.  But they do not include any medical evidence identifying the cause or causes of the Veteran's basal cell carcinoma or the relationship, if any, between basal cell carcinoma and service.  

The Veteran's statements about the history of his skin condition are relatively vague.  In his initial claim, the Veteran described the disorder very generally as "skin condition."  He later submitted a December 2009 statement referring to "rashes since May 1967 when I was discharged."  In his May 2010 notice of disagreement, he wrote: "I've had skin problems since returning home in 1967.  On [month and day] 2010 I had skin bas[e]l cell skin cancer removed at V.A. Hospital in Nashville, Tennessee."  In April 2011, the Veteran submitted a statement with his substantive appeal which mentioned visits to dermatologists in Iowa, Michigan and Tennessee, without identifying the dermatologists specifically or repeating their diagnoses.  Finally, in a March 2013 letter to the Board, the Veteran mentioned "surgery to remove a cancerous [lesion] under my eye." 

With respect to both presumptive and direct service connection, the Board finds that the most credible and probative evidence available is the opinion of the July 2014 VA examiner.  His opinion was based on a personal examination of the Veteran and an accurate review of his medical history.  His diagnosis - a surgical scar secondary to basal cell carcinoma - is consistent with the Veteran's May 2010 and March 2013 written statements and with the post-service VA dermatology records.  Moreover, the examiner indicated that the Veteran did not have cutanea tarda, chloracne, and other acneform diseases consistent with chloracne.  Because the Veteran served in Vietnam, the Board assumes he was exposed to tactical herbicides.  See 38 C.F.R. § 3.307(a)(6)(iii).  But the presumption of service-connection for diseases associated with herbicides does not apply in this case, because basal cell carcinoma is not one of the diseases listed in 38 C.F.R. § 3.309(e).

As for direct service connection, there is no medical evidence that the Veteran's skin disorder is related to service and, as a layperson, the Veteran is not competent to offer evidence on the cause of his cancer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007). The July 2014 examiner, however, is competent to offer an opinion on this issue, and he indicated that the basal cell carcinoma was unlikely to be related to service because the Veteran's lifelong exposure to the sun is most likely the cause of the disorder.  Because it is based on an accurate medical history and is supported by a clear rationale, the Board finds that the July 2014 examiner's opinion is adequate.  See Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295, 304 (2008).  Consistent with this ruling, the Board finds that the preponderance of the evidence supports the conclusion that the Veteran's claimed skin disorder is unrelated to service.  

The Veteran has the burden of proving, at least to an equipoise standard, all of the requirements of a claim for service connection.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Because the preponderance of the evidence indicates that there is no causal relationship between the claimed skin disorder and military service, the benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § 5107(b), and the claim must be denied.  


ORDER

Entitlement to service connection for a skin disorder is denied.


REMAND

Pursuant to the Board's April 2014 remand instructions, the AOJ obtained a medical opinion on the nature and etiology of the Veteran's claimed peripheral neuropathy of the lower extremities.  The July 2014 examiner gave the following explanation for his opinion: "[The Veteran] has not been diagnosed with peripheral neuropathy of the lower extremities by his [primary care provider] as noted on an exam dated 4/1/2014.  His exam today did not show any evidence of the presence of peripheral neuropathy of the lower extremities."  In response to pre-printed text on the July 2014 VA examination form ("Does the Veteran now have or has he/she ever been diagnosed with diabetic neuropathy") the examiner indicated "no."  

Having reviewed the Veteran's post-service medical records, the Board finds that the examiner's categorical statements suggesting that the Veteran was never diagnosed with peripheral neuropathy may not be an accurate summary of the Veteran's medical history.  

According to the "assessment" section of an April 2009 VA internal medicine inpatient note, the Veteran did have peripheral neuropathy.  A November 2010 VA examination report identified "diabetic neuropathy" as a contributing cause of erectile dysfunction.  According to a March 2009 orthopedic surgery consultation note, "I am concerned that he may have significant neuropathy, as he has developed a heel ulcer without noticing it over the past couple days."  Earlier private treatment records, while perhaps of more limited relevance, also indicate the existence of peripheral neuropathy.  

A medical opinion may be inadequate if it rests on an inaccurate factual premise.  Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  

Accordingly, the case is REMANDED for the following action:

1. After obtaining any identified and outstanding records, refer the claims file to the VA examiner who conducted the July 2014 VA examination for peripheral neuropathy (or another examiner if unavailable) for preparation of an addendum opinion.  The entire claims file, including a copy of this remand, must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  If an examination is necessary, one must be provided.  A thorough explanation for any opinion must be provided, including the medical bases and principles underlying the examiner's opinion.  The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has peripheral neuropathy or had peripheral neuropathy at any time since the Veteran filed his claim (November 14, 2008).  In his or her opinion, the examiner should address the diagnoses of peripheral neuropathy in the Veteran's post-service treatment records, including the examples mentioned in this remand.  The examiner should also state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's peripheral neuropathy, if any, is the result of, or is aggravated by, the Veteran's Type II diabetes or any disease, injury or event in service.  

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  See 38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review each examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions, and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the Veteran's claim for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to a the Veteran's service-connected diabetes.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


